Citation Nr: 1740994	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gouty arthritis of the left ankle and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958, September 1958 to July 1962, and August 1962 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2014 and March 2016, the Board remanded the instant claims for additional development and they now return for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.

2.  In a final decision issued in February 1990, the Board denied service connection for gouty arthritis of the left ankle.

3.  Evidence added to the record since the final February 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gouty arthritis of the left ankle.

4.  Gouty arthritis of the left ankle manifested to a compensable degree within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The February 1990 Board decision that denied service connection for gouty arthritis of the left ankle is final.  38 U.S.C. § 4004(b) (1988) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1989) [38 C.F.R. § 20.1100 (2016)]).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for gouty arthritis of the left ankle.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for gouty arthritis of the left ankle have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to reopen the Veteran's previously denied claim for service connection for gouty arthritis of the left ankle and grant service connection for such disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With respect to the Veteran's claim for service connection for a right hip disorder, VA's duty to notify was satisfied by an August 2010 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

VA also obtained an opinion in April 2016 so as to address the etiology of his right hip disorder. The Board finds that such opinion is adequate to decide the issue it is predicated upon a thorough review of the record, which includes the Veteran's statements, his service treatment records, and post-service medical history, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Furthermore, the Board finds there has been substantial compliance with the Board's March 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In March 2016, the matter was remanded in order to obtain outstanding records and an opinion addressing the etiology of the Veteran's right hip disorder.  Thereafter, the AOJ obtained VA treatment records dated through March 2016 and requested that the Veteran identify or submit any outstanding private treatment records in an April 2016 letter; however, he did not respond.  Thereafter, the AOJ obtained an opinion addressing the etiology of the Veteran's right hip disorder in April 2016. Therefore, the Board finds that there has been substantial compliance with the Board's March 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record reflects that the Veteran is in receipt of numerous awards and decorations, to include the Distinguished Flying Cross, which is indicative of combat service.  See VA's Adjudication Procedures Manual, IV.ii.1.D.1.e.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Right Hip Disorder

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to his right hip.  However, he maintains that his current right hip disorder is a result of serving aboard aircraft carriers, getting blown down flight decks, and his general frequent flying status during his approximately 30 years of service.  As such activities are consistent with the nature of his service, to include his participation in combat, the Board finds that such satisfies the element of service connection pertaining to an in-service disease or injury.  Furthermore, the record reflects that the Veteran has a current diagnosis of a right hip disorder.  Specifically, private treatment records reflect a diagnosis of degenerative arthritis of the right hip that resulted in a total hip replacement in July 2010.  Consequently, the remaining inquiry is whether such disorder is related to the Veteran's military service, to include the aforementioned in-service activities.

In this regard, in April 2016, a VA examiner reviewed the record, which includes the Veteran's statements, his service treatment records, and post-service medical history, and opined that it was less likely than not that the development of the Veteran's right hip condition was due to his military service duties and activities.  In support of such opinion, the examiner noted that the Veteran's service treatment records were silent for any chronic, persistent, or ongoing hip complaints; periodic physical examinations were silent for any hip complaints; and the 1985 separation examination was silent for any hip complaints and no hip abnormality was noted on examination.  He further found that was also no objective evidence of any continuity of the Veteran's symptoms, since service or otherwise, that would provide a nexus between his currently reported symptoms and his active military service activities.  The examiner also noted that post-separation from the military other unknown intercurrent events could have played a role in the development of his hip condition.  Finally, he indicated that, over the Veteran's lifetime, he had gained weight, which, in addition to the natural process of aging on all weight bearing joints, must be considered as possible contributing antecedent causes for hip degeneration.  

The Board accords great probative weight to the April 2016 VA examiner's opinion as it was based on a review of the complete record, which includes the Veteran's statements, his service treatment records, and post-service medical history, and provided a complete rationale for his opinion, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no competent medical opinion to the contrary. 

In this regard, the Board has considered the Veteran's own statements in which he indicates that his right hip disorder is related to his military service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran's hip degeneration was caused by his experiences in service goes beyond the purview of a lay person.  In this regard, he is not competent to provide an etiological opinion addressing such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to etiology in this particular case and his statements as to such matter are afforded no probative weight.

Furthermore, while the Veteran had a diagnosis of degenerative arthritis of the right hip prior to his hip replacement, there is no indication that such manifested within one year of his retirement from his military service in September 1985.  In this regard, a July 1986 VA examination was negative for complaints, findings, or diagnoses referable to the right hip.  Furthermore, arthritis was not diagnosed for many years after service and the Veteran has not alleged a continuity of right hip symptomatology since service.  Therefore, presumptive service connection for arthritis of the right hip is not warranted.  

Based on the foregoing, the Board finds that a right hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for a right hip disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal and his claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Gouty Arthritis of the Left Ankle

A. Application to Reopen a Previously Denied Claim

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, the AOJ originally denied service connection for gouty arthritis of the left ankle in a September 1986 rating decision.  Thereafter, the Veteran appealed such denial to the Board.  In a February 1990 decision, the Board upheld the AOJ's denial of service connection for gouty arthritis of the left ankle.  At such time, the Board considered the Veteran's service treatment records, post-service VA treatment records, a July 1986 VA examination, medical records from P. Hutton from January 1987, a letter from the Veteran's employer in January 1987, a letter from B. Friedman from July 1987, a July 1987 hearing transcript, a September 1988 VA examination, and December 1988 laboratory findings.  

The Board noted that the Veteran's service treatment records indicated that he was seen in service with complaints involving the left ankle; however, gouty arthritis of the left ankle was not objectively demonstrated in service.  It was also observed that, although a diagnosis of gouty arthritis was noted at the VA examination within one year after the Veteran's separation from active service, that diagnosis was based on a history provided by the Veteran, and was not supported by clinical findings.  Further, the Board noted that subsequent development undertaken with regard to the
Veteran's claim established the presence of gouty arthritis involving only the veteran s right great toe, but not his left ankle.  Consequently, the Board found that, as gouty arthritis of the left ankle was not demonstrated by objective medical evidence, service connection for such disorder was not warranted. 

Under the legal authority then in effect, the Board's February 1990 decision is final.  38 U.S.C. § 4004(b) (1988) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. § 19.104 (1989) [38 C.F.R. § 20.1100 (2016)]).

In reaching such determination, the Board has considered the applicability of 38 C.F.R. § 3.156(c).  Specifically, such provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the Veteran's service personnel records were received subsequent to the issuance of the February 1990 Board decision; however, as such are irrelevant to his claim for service connection for gouty arthritis of the left ankle, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

In July 2005, the Veteran filed a petition to reopen the claim for service connection for gouty arthritis.  In a November 2005 rating decision, the RO did not reopen the Veteran's claim on the basis that no new and material evidence had been received and, while the AOJ did not recognize the statement as such, the Veteran entered a notice of disagreement in July 2006 and the current appeal followed. 

Evidence received since the issuance of the February 1990 Board decision includes a March 2009 letter from the Veteran stating that he had been received medication for his gouty arthritis since 1985, and VA medical records from February 2004 through March 2016 indicating a diagnosis of gouty arthritis with medication prescribed to treat such condition.  Moreover, a March 2007 VA treatment record showed a diagnosis of left ankle gout, on and off. 

Consequently, as the February 1990 Board decision denied the claim on the basis that there was no evidence of a current diagnosis of gouty arthritis of the left ankle, and the newly received evidence demonstrates such a diagnosis, the Board finds that the evidence added to the record since the final February 1990 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for gouty arthritis of the left ankle.  Accordingly, new and material evidence has been received, and such claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Merits of the Claim

As to the merits of the issue of entitlement to service connection for gouty arthritis of the left ankle, the Board notes that the AOJ did not consider such claim on the merits.  However, as the Board herein grants such claim, there is no prejudice to the Veteran in the Board proceeding with a decision on the merits of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In the present case, the Board finds that the Veteran has a current diagnosis of gouty arthritis of the left ankle.  The term gouty arthritis, while not specifically noted to be a chronic disease, is encompassed by the broader listed term of arthritis, and is therefore subject to presumptive service connection as a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a); see also 68 Fed. Reg. 6998, 7008 (Feb. 11, 2003) (gout is a type of arthritis in which uric acid crystals are deposited around joints).

The Board finds that gouty arthritis of the left ankle manifested to a compensable degree within one year of the Veteran's separation from service in September 1985.  38 C.F.R. § 3.307(a)(3).  Specifically, an August 1986 VA examination diagnosed gouty arthritis, which the Board previously discounted in the February 1990 decision on the basis that such was based on the Veteran's history; however, such examination also showed that the Veteran's uric acid was elevated at 9.1 mg/d1, when the expected range is 3.6-7.6 mg/d1.  Furthermore, the Veteran has provided a consistent history of ongoing symptomatology related to his left ankle, which was subsequently diagnosed as gouty arthritis.  In this regard, in January 1987, records from Dr. Hutton reflect that the Veteran complained of a 9 day history of pain on the medial aspect of his left ankle.  It was noted that he had experienced a similar attack a year previously and, since that time, had taken Advil intermittently.  A questionable history of gout was noted.  X-rays were negative and posterior tibial tendinitis was diagnosed.  A January 1987 statement from the Veteran's employer reflects that he had reported limitations in regard to his ankles.

In July 1987, Dr. Friedman noted that the Veteran had a history of gouty arthritis in the right big toe, and in May 1987, returned with a recurrent attack where he also complained of bilateral ankle and knee pain.  He then rendered a diagnosis of chronic gouty arthritis and, while no X-rays were conducted, he felt that the Veteran suffered some permanent joint destruction from such gouty attacks.  In July 1987, the Veteran testified at a Board hearing that he used medication for his gout flare-ups.  

At a September 1988 VA examination, the Veteran reported a three to four year history of intermittent, asymmetric, and pauciarticular arthritis affecting numerous joints, to include his ankles.  Following a physical examination and X-rays, the examiner indicated that his impression was that the Veteran's history was consistent with gouty arthritis although it had never been crystal proven via arthrocentesis.  In this regard, he stated that radiographs do not reveal evidence for calcium pyrophosphate disease.  

At a December 1988 VA examination, the Veteran reported that his problems with his left ankle come and go, but had been present since prior to his retirement from military service.  Laboratory findings reflect that the Veteran's uric acid high at 8.9 mg/dL with a reference range from 2.6 to 8 mg/dL.

Thereafter, VA treatment records beginning April 2004 reflect a diagnosis of gouty arthritis and, in March 2007, a diagnosis of gout of the left ankle was specifically noted.  In this regard, such records reflect that the Veteran had variously been prescribed Allopurinol and Colchicine for such disorder.  Furthermore, statements submitted by the Veteran since his retirement from his military service reflect ongoing complaints referable to the left ankle.

Consequently, while the February 1990 Board decision determined that gouty arthritis of the left ankle was not demonstrated by objective medical evidence, subsequent medical records confirmed such a diagnosis.  Moreover, an August 1986 VA examination, conducted within the first post-service year, revealed elevated uric acid and diagnosed gouty arthritis.  Additionally, the Veteran has provided a consistent history of ongoing symptomatology related to his left ankle, which was subsequently diagnosed as gouty arthritis.  

Moreover, at the August 1986 VA examination, it was noted that the Veteran had been prescribed medication in the past to relieve his pain in his knees and ankles.  A January 1987 record indicates that the Veteran had one gout attack in the prior year, and had current complaints of an attack.  In July 1987, it was noted that the Veteran had an attack of gout in May 1987.  Therefore, based on such reports of a gout attack involving the left ankle occurring once or twice a year beginning in early 1986, the Board finds that such disorder manifested to a compensable degree within the first post-service year under the applicable rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5017-5002 (1985), 5018-5002 (2016).  

Based on the foregoing, the Board finds that presumptive service connection for such disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a right hip disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for gouty arthritis of the left ankle is reopened. 

Service connection for gouty arthritis of the left ankle is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for sleep apnea.  The record indicates that he was diagnosed with such disorder by a sleep study conducted in October 2009.

In January 2010 and April 2010, the Veteran's private treatment provider noted that he had a current diagnosis of sleep apnea, which he indicated was primarily an anatomical predisposition having to do with the airway anatomy and is normally present for most of an individual's adult life.  He further stated that the Veteran had been treated for hypertension for over 20 years, and such has been identified as being a frequent result of untreated sleep apnea/hypopnea syndrome.  Based on the fact that the Veteran was treated for hypertension during his military service, and has been service-connected for such disorder since 1985, the Board remanded the case in March 2016 in order to obtain an opinion as to whether the Veteran's sleep apnea had its onset during, or is otherwise related to, his military service.

Thereafter, in April 2016, a VA examiner reviewed the record and opined that the Veteran's sleep apnea was not secondary to his military service duties and activities, or to his hypertension.  In support of such opinion, he noted that the Veteran's service treatment records were silent for signs and symptoms of sleep apnea.  Similarly, his post-service treatment records were likewise negative for signs or symptoms of sleep apnea until he was diagnosed with sleep apnea in 2009, which was 34 years after his separation from the military.  The examiner noted that sleep apnea is an anatomical/ physiological disorder most commonly caused by airflow obstruction from the oropharynx to the lungs, which can be caused by either enlargement of the neck muscle mass which when supine obstructs airflow or weakness of the posterior pharynx muscles which prevents keeping the airway open when supine.  It is commonly, but not exclusively manifested, by loud snoring, frequent sleep interruption due to the declining oxygen levels in the brain with the sensation of awakening with choking or gasping. There can also be daytime moodiness, lack of concentration or morning headaches.  The examiner further indicated that there is no established physiologic connection between the vascular disorder of hypertension leading to or causing or contributing to the anatomic disorder of sleep apnea.  In this regard, hypertension does not, in and of itself, cause a sleep disturbance.  The examiner also noted that, over the Veteran's lifetime, he had gained weight, which is a possible significant factor to his development of sleep apnea.

In January 2017, the same VA examiner offered an addendum opinion in which he opined that it is less likely as not that the Veteran's sleep apnea is secondary to his hypertension.  In support of such opinion, he indicated that hypertension, per se, does not cause the anatomic airflow obstruction that is most commonly associated with sleep apnea.  Further, the examiner stated that hypertension does not cause any enlargement of the neck muscle mass nor the adipose tissue deposition that may cause a physiologic outcome that would obstruct airflow; any weakness of the posterior pharynx muscles that may contribute to laxity that would impair airflow that may result in sleep apnea; or loud snoring or sleep interruption due to a decline in oxygen levels during sleep.

However, it appears that the VA examiner misunderstood the premise of the Board's inquiry.  In this regard, in light of the January 2010 and April 2010 statements from the Veteran's private physician indicating that sleep apnea may cause hypertension, and hypertension was present during the Veteran's military service, the Board was attempting to determine whether such meant that his sleep apnea had its onset during service (not that hypertension caused or aggravated sleep apnea).  Consequently, an addendum opinion is necessary to decide the claim.

Furthermore, in light of both the Veteran's private physician's and the VA examiner's statements indicating that sleep apnea is an anatomical predisposition having to do with the airway anatomy and is normally present for most of an individual's adult life, and is the result of anatomical/ physiological disorder, an opinion addressing whether such is a congenital or developmental disease or defect, and, if so, whether such was aggravated or subject to a superimposed disease or injury during military service that resulted in an additional disability, respectively, is necessary.  Furthermore, if such is not considered a congenital or developmental defect or disease, and is in fact present for most of an individual's adult life, the examiner should address whether sleep apnea had its onset during service in light of the fact that the Veteran entered military service at age 18.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered opinions in April 2016 and January 2017 regarding the etiology of the Veteran's sleep apnea.  The record and a copy of this Remand must be made available to the examiner.  If the April 2016/January 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Is the Veteran's sleep apnea, including an anatomical predisposition and/or anatomical/ physiological disorder referenced by the Veteran's private physician and the VA examiner, a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(i)  If it is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If it is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If the Veteran's sleep apnea is not a congenital or developmental defect or a disease, is it at least as likely as not (i.e., a 50 percent probability or greater) that such had its onset during, or is otherwise related to, his military service?  In this regard, the examiner should consider whether, in light of the January 2010 and April 2010 statements from the Veteran's private physician indicating that sleep apnea may cause hypertension, and hypertension was present during the Veteran's military service, the Veteran's sleep apnea had its onset during service (not that hypertension caused or aggravated sleep apnea).  The examiner should also consider the Veteran's private physician's statement that sleep apnea is normally present for most of an individual's adult life, and the fact that the Veteran entered military service at age 18.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation must be provided to explain that conclusion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


